Title: To James Madison from Peter Perpignan, 26 February 1823
From: Perpignan, Peter
To: Madison, James


                
                    Respected Sir
                    Philada. Feby. 26th. 1823
                
                Inclosed you will find the smallest representation, of our departed patriot Genl. Geoe. Washington, that has ever been presented to our Countryman.
                Should you be pleased to accept it, your answer, to its reception, will Serve Your friend and fellow Citizen
                
                    Peter Perpignan
                
            